     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 1 of 8




11   RESNICK & LOUIS, P.C.
     MELISSA J. ROOSE, ESQ.
22   Nevada Bar No. 7889
     VERONICA N. FINK, ESQ.
33   Nevada Bar No. 14516
     8925 West Russell Road, Suite 220
44   Las Vegas, NV 89148
     mroose@rlattorneys.com
55   vfink@rlattorneys.com
66   Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
     Attorneys for Defendants
77   Cool Freight Express, Inc. and
     Tarandeep Singh
88
                            IN THE UNITED STATES DISTRICT COURT
99
                                  FOR THE DISTRICT OF NEVADA
10
10
     MARTIN ORTIZ                                         CASE NO.: 3:20-cv-00379-LRH-WGC
11
11
                    Plaintiffs,
12
12   v.                                                   DEFENDANT TARANDEEP SINGH’S
13                                                        ANSWER TO PLAINTIFF’S
13                                                        COMPLAINT
14
14
     COOL   FREIGHT      EXPRESS,   INC.,
15
15   TARANDEEP SINGH, DOES 1-10, and ROE
     CORPORATIONS 1-10, Inclusive
16
16
                    Defendants.
17
17
18           Defendant, TARANDEEP SINGH, by and through his counsel of record, MELISSA J.
18
19   ROOSE, ESQ. and VERONICA N. FINK, ESQ., of the law offices of RESNICK & LOUIS,
19
20   P.C., hereby answers Plaintiff’s Complaint as follows:
20
21        1. Answering Paragraphs 1 and 3 of Plaintiff’s Complaint, the allegations contained therein
21
22
22   do not assert claims against this Defendant; therefore, no response is required. To the extent that
23
23   a response is necessary, Defendant states it lacks sufficient information or knowledge to enable it
24
24   to answer said allegations, and based thereon, denies the allegations contained therein.
25
25        2. Answering Paragraph 2 of Plaintiff’s Complaint, Defendant admits that he is a California
26
26   resident.
27

28
                                                      1
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 2 of 8




11         3. Answering Paragraph 4 of Plaintiff’s Complaint, Defendant states that this paragraph

22   contains purported legal conclusions and/or statements and recitations of law, rather than

33   allegations, and as such, no response is necessary. To the extent that a response is necessary, as

44   to this Defendant, Defendant denies the allegations contained therein. Defendant further denies

55   Plaintiff was damaged in any sum whatsoever.

66
                                      FIRST CLAIM OF ACTION
77                                           (Negligence)
88         4. Answering Paragraph 5 of Plaintiff’s Complaint, Defendant hereby incorporates its
99   responses to Paragraphs 1-4 as though fully contained herein.
10
10         5. Answering Paragraphs 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 of Plaintiff’s Complaint,
11
11   Defendant states that these paragraphs contain purported legal conclusions and/or statements and
12
12   recitations of law, rather than allegations, and as such, no response is necessary. To the extent
13
13   that a response is necessary, Defendant admits only that he was driving the subject 2020 Volvo
14
14   Semi, California license plate XP57189, in the course and scope of his employment, and denies
15
15   the remainder of allegations contained therein. Defendant further denies Plaintiff was damaged
16
16   in any sum whatsoever.
17                                   SECOND CLAIM OF ACTION
17
                                         (Negligence Per Se)
18
18
           6. Answering Paragraph 16 of Plaintiff’s Complaint, Defendant hereby incorporates its
19
19
     responses to Paragraphs 1-15 as though fully contained herein.
20
20
           7. Answering Paragraphs 17, 18, 19, 20, 21, 22 and 23 of Plaintiff’s Complaint, Defendant
21
21
     states that these paragraphs contain purported legal conclusions and/or statements and recitations
22
22
     of law, rather than allegations, and as such, no response is necessary. To the extent that a
23
23
     response is necessary, Defendant denies the allegations contained therein. Defendant further
24
24
     denies Plaintiff was damaged in any sum whatsoever.
25
25
     ///
26
26
     ///
27

28
                                                     2
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 3 of 8




                                     THIRD CLAIM OF ACTION
11                            (Intentional Infliction of Emotional Distress)
22      8. Answering Paragraph 24 of Plaintiff’s Complaint, Defendant hereby incorporates its
33   responses to Paragraphs 1-23 as though fully contained herein.
44      9. Answering Paragraphs 25, 26, 27, 28 and 29 of Plaintiff’s Complaint, Defendant states
55   that these paragraphs contain purported legal conclusions and/or statements and recitations of
66   law, rather than allegations, and as such, no response is necessary. To the extent that a response
77   is necessary, Defendant denies the allegations contained therein. Defendant further denies
88   Plaintiff was damaged in any sum whatsoever.
99
10
10                                  FOURTH CLAIM OF ACTION
                                       (Respondeat Superior)
11
11
        10. Answering Paragraph 30 of Plaintiff’s Complaint, Defendant hereby incorporates its
12
12
     responses to Paragraphs 1-29 as though fully contained herein.
13
13
        11. Answering Paragraphs 31, 32, 33, 34 and 35 of Plaintiff’s Complaint, Defendant states
14
14
     that these paragraphs contain purported legal conclusions and/or statements and recitations of
15
15
     law, rather than allegations, and as such, no response is necessary. To the extent that a response
16
16
     is necessary, Defendant admits only that he was driving the subject 2020 Volvo Semi, California
17
17
     license plate XP57189, in the course and scope of his employment, and denies the remainder of
18
18
     allegations contained therein. Defendant further denies Plaintiff was damaged in any sum
19
19
     whatsoever.
20
20
21
21                                   FIFTH CLAIM OF ACTION
22                           (Negligent Supervision, Hiring, and Training)
22
23      12. Answering Paragraph 36 of Plaintiff’s Complaint, Defendant hereby incorporates its
23
24   responses to Paragraphs 1-35 as though fully contained herein.
24
25      13. Answering Paragraphs 37, 38, 39, 40, 41, 42, 43, 44 and 45 of Plaintiff’s Complaint,
25
26   Defendant states that these paragraphs contain purported legal conclusions and/or statements and
26
27   recitations of law, rather than allegations, and as such, no response is necessary. To the extent

28
                                                     3
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 4 of 8




11   that a response is necessary, Defendant admits only that he was driving the subject 2020 Volvo

22   Semi, California license plate XP57189, in the course and scope of his employment, and denies

33   the remainder of allegations contained therein. Defendant further denies Plaintiff was damaged

44   in any sum whatsoever.

55                                    AFFIRMATIVE DEFENSES

66                                 FIRST AFFIRMATIVE DEFENSE

77           Defendant denies each and every allegation not specifically admitted herein.

88                               SECOND AFFIRMATIVE DEFENSE

99           Defendant denies the breach of any duty whatsoever to Plaintiff.
10
10                                THIRD AFFIRMATIVE DEFENSE
11
11           Defendant denies that Defendant caused damages to Plaintiff.
12
12                               FOURTH AFFIRMATIVE DEFENSE
13
13           Defendant affirmatively alleges that Plaintiff’s Complaint and each and every portion
14
14   thereof fails to set forth facts sufficient to constitute any viable cause of action as against the
15
15   answering Defendant.
16                                FIFTH AFFIRMATIVE DEFENSE
16
17           Defendant affirmatively alleges Plaintiff failed to state claims for which relief can be
17
18   granted.
18
19                                SIXTH AFFIRMATIVE DEFENSE
19
20           Defendant affirmatively alleges the claims asserted in the Complaint are barred by the
20
21   applicable statute of limitations and/or laches.
21
22                              SEVENTH AFFIRMATIVE DEFENSE
22
23           Defendant affirmatively alleges that Plaintiff failed to make reasonable effort to
23
24   mitigate the damages, if any, in whole or in part.
24
25                               EIGHTH AFFIRMATIVE DEFENSE
25
26           Defendant affirmatively alleges Plaintiff’s claims are barred by Plaintiff’s assumption
26
27   of the risk.
28
                                                        4
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 5 of 8




11                                 NINTH AFFIRMATIVE DEFENSE

22           Defendant affirmatively alleges that at or about the time of place referenced in

33   Plaintiff’s Complaint, if Plaintiff suffered any injury or damages, any such injury or damage

44   was proximately and legally caused and contributed to the negligence and fault of Plaintiff, and

55   that said negligence and fault of Plaintiff reduces, pro rata, any recovery otherwise available to

66   Plaintiff.

77                                 TENTH AFFIRMATIVE DEFENSE

88           Defendant alleges that at all times and places alleged in the Complaint, Plaintiff did not

99   exercise ordinary care, caution, or prudence in the premises to avoid the loss herein

10
10   complained of, and that same was directly and proximately contributed to and caused by the

11
11   negligence, misconduct, and fault of Plaintiff, which exceeded that of Defendant, if any, and

12
12   Plaintiff is thereby barred from any recovery against Defendant.

13
13                              ELEVENTH AFFIRMATIVE DEFENSE

14           Defendant affirmatively alleges and without admitting Plaintiff has suffered, or will
14
15   suffer, any damages or injuries as a result of conduct alleged in Plaintiff’s Complaint, that any
15
16   damages or injuries which were, or will be, sustained by Plaintiff was caused in whole or in
16
17   part by the negligence and/or tortious acts, omissions and/or conduct of persons, parties or
17
18   entities other than the answering Defendant over whom Defendant had no control. Any
18
19   damages recoverable by Plaintiff must be diminished in proportion to the amount of fault
19
20   attributed to said other persons, parties, or entities.
20
21                               TWELFTH AFFIRMATIVE DEFENSE
21
22           Defendant affirmatively alleges that Plaintiff’s Complaint and causes of action against
22
23   Defendant fail to set forth acts sufficient to give rise to exemplary or punitive damages.
23
24                             THIRTEENTH AFFIRMATIVE DEFENSE
24
25           Defendant incorporates any and all affirmative defenses of any and all parties hereto.
25
26                            FOURTEENTH AFFIRMATIVE DEFENSE
26
27           Defendant hereby raises the following defenses, which through subsequent discovery

28
                                                         5
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 6 of 8




11   may further be supported by facts, all of which may not presently be known, as follows: accord

22   and satisfaction, arbitration and award, assumption of risk, estoppel, economic loss doctrine,

33   failure to mitigate damages, failure to minimize damages, laches, lack of jurisdiction, payment,

44   release, res judicata, collateral estoppel, statute of limitations, settlement and release, and

55   waiver.

66                             FIFTEENTH AFFIRMATIVE DEFENSE

77             That it has been necessary for Defendant to employ the services of an attorney to

88   defend this action, and a reasonable sum should be allowed Defendant for its attorney’s fees

99   together with costs expended in this action.

10
10                             SIXTEENTH AFFIRMATIVE DEFENSE

11
11             Pursuant to NRCP 11, all possible affirmative defenses may not have been alleged

12
12   herein, insofar as sufficient facts were not available after reasonable inquiry upon the filing of

13
13   Defendant’s Answer, and therefore, Defendant reserves the right to amend this Answer to

14   allege additional affirmative defenses if subsequent investigation warrants.
14
15   ///
15
16   ///
16
17   ///
17
18   ///
18
19   ///
19
20   ///
20
21   ///
21
22   ///
22
23   ///
23
24   ///
24
25   ///
25
26   ///
26
27   ///

28
                                                      6
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 7 of 8




11          WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant respectfully

22   requests the following relief:

33      1. That Plaintiff takes nothing by virtue of the Complaint;

44      2. That the Complaint be dismissed with prejudice;

55      3. That Defendant be awarded judgment in this action;

66      4. That Defendant be awarded its attorney’s fees and costs incurred herein; and

77      5. For such other and further relief as the Court deems just and proper.

88          The undersigned hereby certifies and affirms that this document does not contain a social

99   security number, pursuant to NRS 239B.030.
10
10          DATED this 26th day of June, 2020.
11
11                                                RESNICK & LOUIS, P.C.
12
12                                                /s/ Melissa J. Roose
13
13                                                Melissa J. Roose, Esq., SBN: 7889
                                                  mroose@rlattorneys.com
14
14                                                Veronica N. Fink, Esq., SBN: 14516
15                                                vfink@rlattorneys.com
15                                                8925 W. Russell Road, Suite 220
16                                                Las Vegas, NV 89148
16
                                                  Attorneys for Defendants
17                                               Cool Freight Express, Inc. and
17
18                                               Tarandeep Singh
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28
                                                    7
     Case 3:20-cv-00379-LRH-WGC Document 10 Filed 06/26/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE
11

22          I HEREBY CERTIFY that service of the foregoing was served this 26th day of

33   June, 2020, by:

44   [ ]    BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope
            with postage thereon fully prepaid, in the United States mail at Las Vegas,
55          Nevada, addressed as set forth below.
66   [ ]    BY FACSIMILE: by transmitting via facsimile the document(s) listed above to
77          the fax number(s) set forth below on this date before 5:00 p.m. pursuant to
            EDCR Rule 7.26(a). A printed transmission record is attached to the file copy of
88          this document.
99
     [ ]    BY PERSONAL SERVICE: by causing personal delivery by an employee of
10
10          Resnick & Louis, P.C. of the document(s) listed above to the person(s) at the
            address(es) set forth below.
11
11
12   [X ]   BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
12
            services the document(s) listed above to the Counsel set forth on the service list
13
13          on this date pursuant to ECF System.
14
14   Brent Harsh, Esq.
15
15   Karl H. Smith, Esq.
     COULTER HARSH LAW
16   403 Hill Street
16
17   Reno, NV 89501
17   Phone: (775) 324-3380
18   Attorneys for Plaintiff
18
19
19
20
20
21                                            __/s/ Brittany Willis _______________
21
22                                            An Employee of Resnick & Louis, P.C.
22
23
23
24
24
25
25
26
26
27

28
                                                 8
